  Case 3:20-cv-00064-DHB-BKE Document 21 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT                      U.S.D                        '7T
                                                                                                      ●.> L ^ » S I
                                                                                   A i
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                DUBLIN DIVISION
                                                                                ZOZl JAl-i 25 A 5- 45
SHERWIN S.        PERKINS,                )
                                          )
                                                                            V L L i. I   .J.Hcda^
                                                                                         SO. iJ.Ui. J- liA.
       Plaintiff-Appellant,               )
                                          )         Case No.   CV 3:20-064
vs .                                      )
                                          )         Appeal No.    20-14548-F
PHYSICAL THERAPIST RON                    )
PRIMUS,      et al. ,                     )
                                          )
       Defendants-Appellees.              )



                                        ORDER



       The    appeal    in   the   above-styled      action having          been          DISMISSED

for want of prosecution by the United States                     Court of Appeals                   for

the Eleventh Circuit,

       IT    IS   HEREBY     ORDERED   that   the    mandate     of   the     United           States


Court of Appeals        for the Eleventh Circuit is made the                        judgment of

this Court.


       SO ORDERED,                                       January 2021.




                                          UNITED STAT:  DISTRICT JUDGE
                                          SOUTHERN DZ^STRICT OF GEORGIA
